DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
This action is in reply to the Amendment filed on March 10, 2021 (“the Response”). Claims 1, 4, and 8-12 are Currently amended; claims 2, 3, and 5-7 are Original; claim 13 is Canceled; and claim 14 is New. Claim 1-12 and 14  currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the specification have been entered. As the amendments overcome the objection set forth in the prior office action, the objection has been withdrawn.
Applicant’s resubmissions of the drawings have been entered. However, FIG. 1 is still being objected to as set forth below.
Applicant’s amendments to claims 1, 4, and 8-12 have been noted by the Examiner. These amendments are sufficient to overcome the claim objections and the claim rejections under 35 USC 112 and 102 set forth in the prior office action. Therefore, the claim objections and those rejections are withdrawn by the Examiner. However, the amendments are not sufficient to overcome the rejections set forth under 

Drawings
FIG. 1 is still objected to because it is heavily shaded and indistinct. The subject matter can be captured with a line drawing, so that is being required. The lines must be sufficiently dark and thick to permit satisfactory reproduction. See MPEP § 608.02(V), especially subsection (l).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 14 is objected to because of the following informalities:
In claim 14, because the “wherein” is followed by a colon, it applies to each subsequent clause. Therefore, there should be an “and” before the last limitation and an “is” between “actuator” and “configured” so that the phrase reads, “and the actuator is configured to send . . . .”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hathorn in view of U.S. Patent No. 8,476,896, Mednikov (“Mednikov”) and U.S. Patent No. 5,939,881, Slater et al. (“Slater”).
Regarding claim 1 (Currently amended), Hathorn teaches a hand-face proximity alert system (system for encouraging prevention of hand-to-face contact, FIG. 1, Abstract), comprising: a first stimulator configured to be worn on a first wrist of a user (e.g., first hand module 101, FIG. 1, ¶24); a second stimulator configured to be worn on a second wrist of the user (e.g., second hand module 101, FIG. 1, ¶24); a proximity sensor configured to be worn proximate a neck of the user (face module 103, FIG. 1, ¶26, includes proximity sensor, ¶28; face module 103 may be worn close to the face, e.g., a necklace, ¶27); and an actuator [operatively coupled to the proximity sensor] and configured to issue an output stimulus when the first stimulator or the second stimulator approaches a mouth, a nose, or an eye of the user (stimulatory functionality capable of alerting the user when the  
Hathorn may not explicitly teach a low-pass filter operatively coupled to the proximity sensor; a comparator operatively coupled to the low-pass filter; an oscillator operatively coupled to the comparator; and the actuator being operatively coupled to the oscillator. Hathorn does teach that Alert Generating Module 1516 may generate an alert when a certain condition is met or when an assessed risk is above a threshold, and the alert may be visual, auditory, vibration, etc. (¶53). Hathorn further teaches that proximity determining module 1518 may assess the proximity of a hand module to a face module; the assessed proximity may be used by the alert generating module 1516 in order to alert the user when the hand module comes within a predefined distance from the face module; and such an alert may be made in order to help the user avoid hand to face contact (¶54). Hathorn also teaches that the hand modules 101 and face module 103 can be active or passive (¶24), and the face module 103 may be equipped with aspects capable of sensing proximity between each of the hand modules 101 and the face module 103 (¶24). However, Hathorn is silent as to the specific implementation of proximity determining module 1518. But, Mednikov teaches using a magnetometer as a proximity sensor for detecting the relative positions of magnets (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the proximity determining module 1518 of Hathorn using any known proximity detection arrangement as a matter of design choice, including the known proximity detection arrangement of magnets and a a low-pass filter operatively coupled to a proximity sensor. Slater further teaches a comparator coupled to the analog multiplier (which outputs a signal to the low-pass filter, col. 2, ll. 13-15); in other words, Slater teaches a comparator operatively coupled to the low-pass filter. As noted, Slater teaches that the analog multiplier is coupled to the comparator, and the analog multiplier is also coupled to the oscillator (col. 2, ll. 13-14). In other words, Slater teaches an oscillator operatively coupled to the comparator. In sum, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement the system of Hathorn (i.e., detect proximity and generate an alert) using magnetic fields (magnetometer/magnets) as taught by Mednikov by including magnets at the first and second hand modules 101 of Hathorn and coupling a magnetic fluxgate sensor and its accompanying signal conditioning elements (including the oscillator) as in Slater to the stimulatory functionality (i.e., means for issuing the output stimulus) at the face module 103 in order to achieve the predictable results of hand-face proximity detection in Hathorn.
Regarding claim 2 (Original), Hathorn may not explicitly teach wherein the first stimulator and the second stimulator are permanent magnets, and the proximity sensor is a magnetometer. However, see prior-art rejection of claim 1. Mednikov teaches using a sensor and magnets (which are preferably permanent magnets, col. 6, ll. 39-40) for proximity detection (magnetometer as a proximity sensor for detecting the relative positions of magnets, Abstract), and Slater teaches a fluxgate magnetometer that digitizes a magnetic signal for use by signal processing algorithms (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to make the passive hand modules 101 of Hathorn be permanent magnets as in Mednikov and the proximity sensor be a magnetometer according to Slater in order to yield the predictable results of enabling the face module 103 of Hathorn to detect the hand modules 101 of Hathorn.
Regarding claim 12 (Currently amended), Hathorn teaches a system (Abstract), comprising: a stimulator configured to be worn on a wrist or a hand of a user (e.g., first hand module 101, FIG. 1, ¶24); a proximity sensor configured to be worn proximate a front of a neck or face of the user (face module 103, FIG. 1, ¶26, includes proximity sensor, ¶28; face module 103 may be worn close to the face, e.g., a necklace, ¶27); and an actuator operatively coupled to the proximity sensor and configured to send an output stimulus when the stimulator is detected by the proximity sensor as approaching a mouth, a nose, or an eye of the user (stimulatory functionality capable of alerting the user when the proximity between a hand module and the face module reaches a certain threshold, ¶28; i.e., signal from the proximity sensor drives the means for issuing the output stimulus).
Hathorn may not explicitly teach a low-pass filter operatively coupled to the proximity sensor; a comparator operatively coupled to the low-pass filter; an oscillator operatively coupled to the comparator; and the actuator being operatively coupled to the oscillator. However, see prior-art rejection of claim 1.

Claim 13 (Canceled).

Claims 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hathorn in view of Mednikov and Slater as applied to claims 1 and 12 respectively above, and further in view of “What’s are Differences Between Vehicle-Detection Technologies?” B. Klose, Machine Design, October 2017, pp. 22-26 (“Klose”) and “Displacement Sensors / Measurement Sensors,” Omron Industrial Automation, https://web.archive.org/web/20160424040323/http://www.ia.omron.com/support/guide/56/introduction.html, April 24, 2016 (“Omron”).
Regarding claim 3 (Original), Hathorn may not explicitly teach wherein the first stimulator and the second stimulator are configured to emit optical energy, and the proximity sensor is a photo sensor. However, as noted regarding claim 1 above, Mednikov teaches using a magnetometer for proximity detection of magnets (Abstract). Klose describes several different proximity detection technologies, including a wireless magnetometer (wireless magnetometer, wireless ultrasonic sensor, radar sensor, optical sensor, and measuring light grid, pp. 22-26), each with their own advantages. As each of these technologies can be used for proximity detection, they are known equivalents. Specifically, Omron teaches an optical measurement sensor in which a receiver (“photo sensor”) detects light from a light source (i.e., “stimulator” which emits optical energy) for measuring (e.g., CCD method, p. 7). Therefore, it would have been 
Regarding claim 10 (Currently amended), Hathorn may not explicitly teach wherein the proximity sensor includes an emitter and a receiver configured to be worn proximate to the neck, and the emitter and the receiver are configured to send and receive, respectively, optical energy reflected from a hand of the user. However, Klose describes several different proximity detection technologies, including a wireless magnetometer, wireless ultrasonic sensor, radar sensor, optical sensor, and measuring light grid (pp. 22-26), each with their own advantages. As each of these technologies can be used for proximity detection, they are known equivalents. Specifically, Omron teaches an optical displacement sensor (p. 3) that includes both a light source (i.e., “optical energy emitter”) and a receiver (light-receiving element, Image, p. 3) in which light from the emitter is directed onto an object to be detected and light reflected from the object is received by the receiver (“PSD Method,” p. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use any one (or more, for redundancy as taught by Klose, p. 26) of a number of known equivalent technologies, e.g., an optical sensor that includes both emitter and receiver to detect light reflected from a sensed object as in Omron, located at the face module 101 of Hathorn in order to detect light reflected from a hand as an 
Regarding claim 11 (Currently amended), Hathorn may not explicitly teach wherein the proximity sensor includes an emitter and a receiver configured to be worn proximate to the neck, and the emitter and the receiver are configured to send and receive, respectively, at least one of: acoustic energy and ultrasonic energy reflected from a hand of the user. However, Klose describes several different proximity detection technologies, including a wireless magnetometer, wireless ultrasonic sensor, radar sensor, optical sensor, and measuring light grid (pp. 22-26), each with their own advantages. As each of these technologies can be used for proximity detection, they are known equivalents. Specifically, Omron teaches an ultrasonic displacement sensor (p. 3), that includes both a transmitter (i.e., “ultrasonic energy emitter”) and a receiver, in which ultrasonic waves from the emitter are directed onto an object to be detected and the waves reflected from the object are received by the receiver (“Ultrasonic Displacement Sensors,” p. 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use any one (or more, for redundancy as taught by Klose, p. 26) of a number of known equivalent technologies for proximity detection in Hathorn as modified, e.g., an ultrasonic sensor that includes both emitter and receiver to detect ultrasonic waves reflected from a sensed object as in Omron, located at the face module 101 of Hathorn in order to detect ultrasonic energy reflected from a hand as an equivalent alternative or in addition to any of a number of known proximity detection arrangements (e.g., magnetometer/magnets) to yield the same (i.e., predictable) results.
14 is rejected under 35 U.S.C. 103 as being unpatentable over Hathorn in view of Mednikov and Slater as applied to claim 12 above, and further in view of Klose, Omron, and “Low Level Optical Detection using Lock-in Amplifier Techniques,” Perkin Elmer Instruments, https://web.archive.org/web/20150321215948/http://www.chem.ucla.edu/~craigim/pdfmanuals/appnotes/an1003, March 21, 2015 (“Perkin Elmer”).
Regarding claim 14 (New), Hathorn teaches wherein the output stimulus is a first output stimulus (stimulatory functionality capable of alerting the user when the proximity between a hand module and the face module reaches a certain threshold, ¶28; i.e., signal from the proximity sensor drives the means for issuing the output stimulus). 
Hathorn may not explicitly teach wherein: the system further comprises: an emitter configured to be worn proximate to the proximity sensor and emit a modulated signal, the modulated signal being reflected from the hand of the user when the hand of the user approaches the emitter, the modulated signal being an optical signal or an acoustic signal, the proximity sensor being a receiver configured to receive the modulated signal reflected from the hand; and the actuator is configured to send a second output stimulus when an energy of the modulated signal reflected from the hand reaches a predefined threshold. However, as discussed above regarding claim 10, Klose describes several different proximity detection technologies, including a wireless magnetometer, wireless ultrasonic sensor, radar sensor, optical sensor, and measuring light grid (pp. 22-26), each with their own advantages. As each of these technologies can be used for proximity .

4 is rejected under 35 U.S.C. 103 as being unpatentable over Hathorn in view of Mednikov and Slater as applied to claim 1 above, and further in view of Klose and “What are Ultrasonic Proximity Sensors?” M. Budimir, Motion Control Tips, https://web.archive.org/web/20190422174702/https://www.motioncontroltips.com/what-are-ultrasonic-proximity-sensors/, April 22, 2019 (“Budimir”).
Regarding claim 4 (Currently amended), Hathorn may not explicitly teach wherein the first stimulator and the second stimulator are configured to emit at least one of: an acoustic energy and an ultrasonic energy, the proximity sensor being at least one of an acoustic sensor and an ultrasonic sensor. However, as noted regarding claim 1 above, Mednikov teaches using magnets and a magnetometer for proximity detection (Abstract). Klose describes several different proximity detection technologies, including a wireless magnetometer (wireless magnetometer, wireless ultrasonic sensor, radar sensor, optical sensor, and measuring light grid, pp. 22-26), each with their own advantages. As each of these technologies can be used for proximity detection, they are known equivalents. Specifically, Budimir teaches proximity detection using ultrasonic energy where the transmitter (i.e., “emitter”) is separated from the receiver like in certain photoelectric sensors (p. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use any one (or more, for redundancy as taught by Klose, p. 26) of a number of known equivalent technologies, e.g., an ultrasonic sensor receiver and ultrasonic-wave-emitting emitters (i.e., ultrasonic emitters) as an equivalent alternative to a magnetometer and magnets to yield the same (i.e., predictable) results.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Hathorn in view of Mednikov and Slater as applied to claim 1 above, and further in view of U.S. Patent No. 9,883,337, Sadr et al. (“Sadr”).
Regarding claim 5 (Original), Hathorn may not explicitly teach wherein the first stimulator and the second stimulator are passive or active RF responsive tags (RFID), and the proximity sensor is an RFID interrogator. However, as noted regarding claim 1 above, Mednikov teaches using magnets and a magnetometer for proximity detection (Abstract). Sadr describes using passive RFID tags to determine relative locations of objects with respect to an RFID reader (i.e., “interrogator”), whether mobile or stationary (col. 1, ll. 22-28). It would have been obvious to one of ordinary skill in the art before the effective filing date to use passive RFID tags and an RFID reader as described by Sadr for the hand modules 103 and face module 101, respectively, in order to perform the proximity detection of Hathorn as an equivalent alternative to the magnets/magnetometer of Mednikov in order to yield the same (i.e., predictable) results.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hathorn in view of Mednikov and Slater as applied to claim 1 above, and further in view of U.S. Patent No. 6,838,887, Denen et al. (“Denen”).
Regarding claim 6 (Original), Hathorn as modified by Slater teaches further comprising a power source couplable to the comparator (face module 101 may be equipped with a power source, ¶28; face module of Hathorn as modified by Slater includes comparator – see prior-art rejection of claim 1), the power source being a battery (face module 1600 may have a battery 1608, FIG. 16).
 that the face module battery 1608 is a primary battery, Denen is evidence that non-rechargeable batteries (i.e., “primary batteries”) and rechargeable batteries are both known types of batteries (col. 9, ll. 30-31); selecting one or the other for battery 1608 of Hathorn would have been obvious to one of ordinary skill in the art before the effective filing date as they are equivalent known power sources that function predictably.
Regarding claim 7 (Original), Hathorn as modified by Slater teaches further comprising a power source couplable to the comparator, the power source being a battery (see prior-art rejection of claim 6).
Hathorn may not explicitly teach that the face module battery 1608 is a rechargeable battery. However, see prior-art rejection of claim 6.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hathorn in view of Mednikov and Slater as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2016/0285293, Miller et al. (“Miller”) and U.S. Patent Pub. No. 2010/0267276, Wu et al. (“Wu”).
Regarding claim 8 (Currently amended), Hathorn teaches a [necklace] holding the proximity sensor (face module 103, FIG. 1, ¶26, includes proximity sensor, ¶28) and the actuator (face module 103 may be equipped with a stimulatory functionality capable of alerting the user when proximity between a hand module and face module reaches a certain threshold, ¶28) and configured to be around the neck of the user (face module 103 may be worn close to the face, e.g., a necklace, ¶27).
 may not explicitly teach further comprising: a battery charger OR that the necklace is a cord, the cord operative as a power cord configured to provide power to the battery charger, such that a first connector of the cord and a second connector of the cord act as a clasp of the cord. However, Miller teaches a decorative and wearable power charger (Title). Miller teaches that in a preferred design of the portable power charger (e.g., charger 410, FIG. 11), the charger housing (e.g., charger housing 412, FIG. 11) takes the form of a fashion accessory, such as a bracelet or loop, that can be worn by the user to increase its portability and ensure that it is available when a power charge is needed for one or more electronic devices (¶15). The charger housing 412 includes a power connection port 416 and power connection interface 415 (FIG. 11). Power connection port 415 (male interface) can be plugged into the USB port of a computer to recharge charger 410 (¶45). In other words, the charger housing 412 provides power to the battery charger via a male USB (type-A) connection to the standard USB connection of a computer (which is a USB type-A connection). Further, Miller teaches that the male interface 415 can be received within the female port 416 when the charger housing 412 is closed, and it acts to lock the housing 412 in the closed condition (¶45). In other words, the two connectors at the ends of housing 412 (male interface 415 and female port 416, FIG. 11) act as a clasp for housing 412. Though Miller may not explicitly teach that housing 412 is a cord, Wu teaches a neck strap (i.e., “cord”) with transmission line functionality (Abstract) with two connecting ends that form a clasp (ends 12, 13, FIGS. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to make the necklace of Hathorn be a cord (i.e., flexible as in Wu) in order to improve its functioning as a fashion 
Regarding claim 9 (Currently amended), Hathorn may not explicitly teach wherein the first connector is a female USB (A) connector, the second connector is a male USB (A) connector. However, see prior-art rejection of claim 8.

Response to Arguments
The Applicant’s amendments/arguments filed in the Response regarding the rejections of claims 1-12 under 35 USC 103 have been fully considered, but they are not persuasive. Applicant’s arguments will be addressed in the order in which they appear in the Response.  
In the Response, Applicant argues in substance that:
(1) Slater is non-analogous art;
(2) There is no motivation to include the digital magnetometer of Slater because Hathorn’s module is coupled with a processor and there are no magnetic signals to measure with a digital magnetometer;
(3) the Office Action fails to identify what recitations in claim 1 was purportedly discussed or suggested by Mednikov; and
(4) Mednikov is non-analogous art.
In response to the Applicant’s arguments (1) and (4), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Applicant is concerned with proximity detection of magnets using a magnetometer. Therefore, Mednikov is reasonably pertinent to the particular problem with which the applicant was concerned because it relates to using a magnetometer for proximity detection of magnets, and Slater is reasonably pertinent to the particular problem with which the applicant was concerned because it relates to the details of a magnetometer. 
In response to the Applicant’s argument (2), Examiner respectfully disagrees. Examiner notes that the magnetic signals come from the magnets at the hand modules 101. Hathorn is silent as to the specific implementation of proximity determining module 1518, so it is open to any known proximity detection means. Mednikov teaches using a magnetometer for proximity detection of magnets, and Slater teaches further details of a particular magnetometer. It would have been within the purview of one of ordinary skill in the art before the effective filing date to use any known proximity detection method in Hathorn. Further, only ordinary skill would have been required to implement proximity determining module 1518 using magnets at the hand modules 101 and a magnetometer (according to Mednikov) at the face module 103, the magnetometer including additional signal processing elements taught by Slater. The magnetometer of Slater digitizes a magnetic signal from the magnets at the hand modules for use by signal processing algorithms (Abstract), and the software and/or hardware modules of Hathorn readily could have been made to process this digitized signal by one of ordinary skill in the art before the effective filing date.

Applicant has failed to further distinguish the dependent claims, and they stand rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.L.K./
Patent Examiner
Art Unit 3715

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715